Exhibit 99.1 Index to Financial Statements and Financial Statement Schedules Page Reference Report of Independent Registered Public Accounting Firm 2 Consolidated Balance Sheets as of December 31, 2012 and 2011 3 Consolidated Statements of Operations for the years ended December 31, 2012, 2011 and 2010 4 Consolidated Statements of Comprehensive Income (Loss) for the years ended December 31, 2012, 2011 and 2010 5 Consolidated Statements of Changes in Equity for the year ended December 31, 2012, 2011 and 2010 6 Consolidated Statements of Cash Flows for the years ended December 31, 2012, 2011 and 2010 7 Notes to Consolidated Financial Statements 9 Schedule III – Schedule of Real Estate and Accumulated Depreciation at December 31, 2012 45 Schedule IV – Schedule of Loans Held for Investment at December 31, 2012 47 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders CapLease, Inc. We have audited the accompanying consolidated balance sheets of CapLease Inc. and subsidiaries as of December 31, 2012 and 2011, and the related consolidated statements of operations, comprehensive income (loss), changes in equity, and cash flows for each of the three years in the period ended December 31, 2012. Our audits also included the financial statement schedules of CapLease, Inc. listed in Item 15(a). We also have audited CapLease Inc.'s internal control over financial reporting as of December 31, 2012, based on criteria established in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. CapLease Inc.'s management is responsible for these financial statements and financial statement schedules, for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Management’s Report on Internal Control Over Financial Reporting. Our responsibility is to express an opinion on these financial statements and an opinion on the Company's internal control over financial reporting based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances.We believe that our audits provide a reasonable basis for our opinions. A company's internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company's internal control over financial reporting includes those policies and procedures that (a) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (b) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (c) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of CapLease, Inc. and subsidiaries as of December 31, 2012 and 2011, and the results oftheir operations and their cash flows for each of the years in the three-year period ended December 31, 2012, in conformity with accounting principles generally accepted in the United States of America.Also, in our opinion, the related financial statement schedules, when considered in relation to the basic consolidated financial statements taken as a whole, present fairly in all material respect the information set forth therein. Also in our opinion, CapLease, Inc. maintained, in all material respects, effective internal control over financial reporting as of December 31, 2012, based on criteria established in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. /s/ McGladrey LLP New York, New York February 21, 2013 2 CapLease, Inc. and Subsidiaries Consolidated Balance Sheets December 31, (Amounts in thousands, except share and per share amounts) Assets Real estate investments, net $ $ Loans held for investment, net Commercial mortgage-backed securities Cash and cash equivalents Other assets Total Assets $ $ Liabilities and Stockholders' Equity Mortgages on real estate investments $ $ Credit agreements Secured term loan Convertible senior notes Other long-term debt Total debt obligations Intangible liabilities on real estate investments Accounts payable and other liabilities Dividends and distributions payable Total Liabilities Commitments and contingencies Stockholders' equity: Preferred stock, $0.01 par value, 100,000,000 shares authorized: Series A cumulative redeemable preferred, liquidation preference $25.00 per share, 3,447,182 and 3,204,900 shares issued and outstanding, respectively Series B cumulative redeemable preferred, liquidation preference $25.00 per share, 2,941,073 and 0 shares issued and outstanding, respectively – Common stock, $0.01 par value, 500,000,000 shares authorized, 73,658,045 and 66,275,535 shares issued and outstanding, respectively Additional paid in capital Accumulated other comprehensive loss ) ) Total Stockholders' Equity Non-controlling interest in consolidated subsidiaries Total Equity Total Liabilities and Equity $ $ See notes to consolidated financial statements. 3 CapLease, Inc. and Subsidiaries Consolidated Statements of Operations Year ended December 31, (Amounts in thousands, except per share amounts) Revenues: Rental revenue $ $ $ Interest income from loans and securities Tenant reimbursements Other revenueu Total revenues Expenses: Interest expense Property expenses General and administrative expenses General and administrative expenses-stock based compensation Depreciation and amortization expense on real property Other expenses Total expenses Other gains (losses): Gain (loss) on investments, net ) Gain (loss) on extinguishment of debt, net ) ) Total other gains (losses) ) ) Income (loss) from continuing operations ) ) Discontinued operations: Loss from discontinued operations ) ) ) Gain (loss) on investments, net ) – Provision for loss on property investment – ) – Gain on extinguishment of debt – – Total discontinued operations ) ) Net loss before non-controlling interest in consolidated subsidiaries ) ) ) Non-controlling interest in consolidated subsidiaries 27 20 52 Net loss ) ) ) Dividends allocable to preferred shares ) ) ) Net loss allocable to common stockholders $ ) $ ) $ ) Income (loss) per common share, basic and diluted: Income (loss) from continuing operations $ $ ) $ ) Income (loss) from discontinued operations $ ) $ $ ) Net loss per common share, basic and diluted $ ) $ ) $ ) Weighted average number of common shares outstanding, basic and diluted Dividends declared per common share $ $ $ Dividends declared per preferred A share $ $ $ Dividends declared per preferred B share $ $
